Citation Nr: 0903222	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left foot, ankle, knee and hip disability, and if so, whether 
the claim should be granted.

2.  Entitlement to service connection for right ankle and leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, issued 
in December 2004.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The veteran requested a hearing at the Board before a 
Veterans Law Judge in his November 2006 substantive appeal.  
In a memorandum from his representative received at the Board 
in January 2009, he requested that his hearing be rescheduled 
as a video conference hearing.  

Since Travel Board/video hearings are scheduled by the RO, 
the case is REMANDED for the following action:

Schedule a video conference hearing in 
accordance with the veteran's wishes.  
The veteran should be notified of the 
time and place to report for the 
scheduled hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



